Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 2/25/2020, in which, claims 1-20 are pending. Claims 1, 8 and 15 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 2/25/2020 are accepted.

Specification
The disclosure filed on 2/25/2020 is accepted.

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 21, 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 17, and 18 of US 10607035 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 1, 21, and 22 of the present application and are broader than limitations recited in independent claims 1, 17, and 18 of US 10607035 B2.      
Claims 3-11 of the present application are not patentably distinct from respective claims 1-19 of US 10607035 B2 because the claims recite substantially the same features.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "said screen".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim recites: “wherein said data processing application is configured to not locally store said received encrypted content in a memory of said electronic processing device whether or not said content remains encrypted or is decrypted.” Note claim 1, incorporated by reference in claim 2, recites processing application is on an electronic processing device and the application receives the content on the device. Content cannot exist in a vacuum. Any electronic content, any data, at any given time is stored in memory, even if it is transitory memory. Thus, claim recitation “wherein said data processing application is configured to not locally store said received encrypted content in a memory of said electronic processing device whether or not said content remains encrypted or is decrypted” makes no sense and renders the claim scope unclear. 
Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims recite the limitation "said screen".  There is insufficient antecedent basis for this limitation in the claims.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites: “in response to a negative determination that a user viewing said screen is an authorized or recognized user, receiving a message overriding said negative determination to thereby invoke a positive determination to enable the data processing application of the electronic processing device to perform the steps of the method of claim 1.” (Emphasis added) The claim incorporates by reference the steps of claim 1. The last part of the limitation again invokes the steps of claim 1. It appears the effect of the limitation is to continuously invoke the steps of claim 1 in an endless loop. The limitation also changes the function of “positive determination” as recited in claim 1 from “in response to a positive determination, receiving said content as encrypted content at said data processing application” to “invoke a positive determination to enable the data processing application of the electronic processing device to perform the steps of the method of claim 1” rendering the claim scope unclear. Claim is using multiple instances of “a user” further rendering the claim scope unclear as “a user” is incorporated by reference from claim 1.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “determining a degree, amount or measure of synchronization between said two biometric data inputs of different types or media” in claim 13 is a relative term which renders the claim indefinite. The term “degree, amount or measure of synchronization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 13 is further rejected for incorporating by reference itself instead of a base/parent claim.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “a degree, amount or measure of synchronization between said detected mouth movement of the authorized or recognized user and recognized speech of authorized or recognized user and, based on said determined degree, amount or measure of synchronization” in claim 18 is a relative term which renders the claim indefinite. The term “degree, amount or measure of synchronization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “determining a degree, amount or measure of synchronization between said two biometric data inputs of different types or media” in claim 23 is a relative term which renders the claim indefinite. The term “a degree, amount or measure of synchronization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-12, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140068740 A1 (hereinafter ‘Lecun’) in view of 20140366159 A1 (hereinafter ‘Cohen’).

As regards claim 1, Lecun (US 20140068740 A1) A computer implemented method of receiving content at an electronic processing device, said electronic processing device having a data processing application configured to perform the steps of (Lecun: Fig. 1, ¶23, ¶31-¶33, i.e., the Remote Resource Interface on the device that communicates with the remote authentication engine): receiving a message or invitation, said message or invitation not including the content to be received, wherein opening of the message or invitation causes the data processing application to configure a camera of the electronic processing device to capture image data; (Lecun: Fig. 1, ¶23, ¶31-¶38, i.e., the remote system requests the user of the device 100 to be authenticated wherein the camera of the device 100 takes images of the user and the images are sent to the remote server, wherein, the request for authentication does not include any resources/data the user needs access to prior to authentication) 
using image data captured by said camera of said electronic processing device (Lecun: Fig. 1, ¶23, ¶31-¶38, i.e., the remote system requests the user of the device 100 to be authenticated wherein the camera of the device 100 takes images of the user and the images are sent to the remote server, wherein, the request for authentication does not include any resources/data the user needs access to prior to authentication) 
However, Lecun does not but in analogous art, Cohen (US 20140366159 A1) teaches: to determine that a user viewing said screen is an authorized or recognized user; (Cohen: ¶36, ¶39-¶41, i.e., access to encrypted content is granted only after confirming the authorized user is looking at the screen using continuous video capture) and
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lecun to include verifying an authorized user is viewing the screen as taught by Cohen to provide access to protected content only to an authorized user (Cohen: ¶36, ¶39-¶41)
Lecun at el combination further teaches: in response to a positive determination, receiving said content as encrypted content at said data processing application; (Lecun: Fig. 1, ¶23, ¶31-¶38. See also, Cohen: ¶36, ¶39-¶41) or in response to a negative determination, not receiving said content at said data processing application. (Lecun: Fig. 1, ¶23, ¶31-¶38. See also, Cohen: ¶36, ¶39-¶41)

Claims 21-22 recite substantially the same features recited in claim 1 above, and are rejected based on the aforementioned rationale discussed in the rejection of the claim.

As regards claim 3, Lechun et al combination discloses the method of claim 1, wherein said data processing application is configured to decrypt said received encrypted content within said data processing application. (Cohen: ¶24, ¶48)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lechun to include verifying an authorized user is viewing the screen as taught by Cohen to provide access to protected content only to an authorized user (Cohen: ¶36, ¶39-¶41)
 
As regards claim 4, Lechun et al combination discloses the method of claim 3, wherein said data processing application is configured to: process data comprising said decrypted content into a format suitable for display on a screen of said electronic processing device; (Cohen: ¶21, ¶24, i.e., the presentation/display of the content by the application content according to the rules/permission)
monitor one or more sensors of the electronic processing device to receive at least one biometric data input during display of the decrypted content; and (Cohen: ¶26, i.e., the continuous protection component is configured to prevent/halt presentation of the content by closing the presentation of the content or by locking the content wherein, ¶28, the continuous protection component uses sensors for performing its function, wherein, ¶31-¶32, face detection, heart-beat monitoring (i.e., biometric) is performed for authentication and authorization)
cause one of: (i) halting display of the decrypted content; and (ii) blurring the screen in response to a determination of a predetermined change in said biometric data. (Cohen: ¶26, ¶31-¶32, Fig 4C and ¶41) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lechun to include verifying an authorized user is viewing the screen as taught by Cohen to provide access to protected content only to an authorized user (Cohen: ¶36, ¶39-¶41)

As regards claim 5, Lechun et al combination discloses the method of claim 4, wherein the monitoring step comprises monitoring one or more sensors of the electronic processing device to continuously or periodically receive at least one biometric data input during display of the decrypted content. (Cohen: ¶34, ¶26, i.e., the continuous protection component is configured to prevent/halt presentation of the content by closing the presentation of the content or by locking the content wherein, ¶28, the continuous protection component uses sensors for performing its function, wherein, ¶30-¶32, face detection, heart-beat monitoring is performed for authentication and authorization)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lechun to include verifying an authorized user is viewing the screen as taught by Cohen to provide access to protected content only to an authorized user (Cohen: ¶36, ¶39-¶41)

As regards claim 6, Lechun et al combination discloses the method of claim 5, wherein the step of receiving at least one biometric data input during display of the decrypted content comprises receiving image data from a camera of the electronic processing device and using facial recognition software to analyze the image data to determine that a person's face is viewing the screen. (Cohen: ¶26, i.e., the continuous protection component is configured to prevent/halt presentation of the content by closing the presentation of the content or by locking the content wherein, ¶28, the continuous protection component uses sensors for performing its function, wherein, ¶30-¶32, face detection, heart-beat monitoring is performed for authentication and authorization)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lechun to include verifying an authorized user is viewing the screen as taught by Cohen to provide access to protected content only to an authorized user (Cohen: ¶36, ¶39-¶41)

As regards claim 7, Lechun et al combination discloses the method of claim 6, including comparing the person's face determined by the facial recognition software to a database of authorized persons to identify that an authorized person is viewing the screen. (Cohen: ¶26, i.e., the continuous protection component is configured to prevent/halt presentation of the content by closing the presentation of the content or by locking the content wherein, ¶28, the continuous protection component uses sensors for performing its function, wherein, ¶30-¶32, face detection, heart-beat monitoring is performed for authentication and authorization)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lechun to include verifying an authorized user is viewing the screen as taught by Cohen to provide access to protected content only to an authorized user (Cohen: ¶36, ¶39-¶41)

As regards claim 8, Lechun et al combination discloses the method of claim 7, including the step of comparing the identity of the authorized person to other identity data to determine that the identified authorized person is the intended recipient of the provided content. (Cohen: ¶26, i.e., the continuous protection component is configured to prevent/halt presentation of the content by closing the presentation of the content or by locking the content wherein, ¶28, the continuous protection component uses sensors for performing its function, wherein, ¶30-¶32, face detection, heart-beat monitoring is performed for authentication and authorization; ¶37-¶41, i.e., database of images of people authorized to access the content and the facial recognition technology used to detect a user)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lechun to include verifying an authorized user is viewing the screen as taught by Cohen to provide access to protected content only to an authorized user (Cohen: ¶36, ¶39-¶41)

As regards claim 9, Lechun et al combination discloses the method of claim 6, including the step of processing the image data from the electronic processing device's camera to detect movement, gestures and/or expressions of the person determined as viewing the screen. (Cohen: ¶38-¶41)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lechun to include verifying an authorized user is viewing the screen as taught by Cohen to provide access to protected content only to an authorized user (Cohen: ¶36, ¶39-¶41)

As regards claim 10, Lechun et al combination discloses the method of claim 9, including the step of using any detected movement, gestures and/or expressions of the person determined as viewing the screen to continue to show the provided content on the screen and/or to provide data indicative of the person's reaction to the viewed content or a portion of the viewed content. (Cohen: ¶26, i.e., the continuous protection component is configured to prevent/halt presentation of the content by closing the presentation of the content or by locking the content wherein, ¶28, the continuous protection component uses sensors for performing its function, wherein, ¶30-¶32, face detection, heart-beat monitoring is performed for authentication and authorization; ¶37-¶41)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lechun to include verifying an authorized user is viewing the screen as taught by Cohen to provide access to protected content only to an authorized user (Cohen: ¶36, ¶39-¶41)

As regards claim 11, Lechun et al combination discloses the method of claim 6, wherein a predetermined change in said biometric data comprises any one or any combination of: determining that two or more persons are viewing the screen; the disappearance from the electronic processing device's camera image view of a person determined as viewing the screen; a significant movement of a person determined as viewing the screen; a lack of any perceptible movement of a person determined as viewing the screen; the recognition or detection of non-biological objects such as cameras or electronic devices within the electronic processing device's camera image view or within range of the electronic processing device's short range radio module; and the absence of other biometric data inputs. (Lechun: Fig. 1, ¶23, ¶31-¶38. See also, Cohen: ¶36, ¶39-¶41)

As regards claim 12, Lechun et al combination discloses the method of claim 5, further comprising receiving two biometric data inputs of different types or media during display of the decrypted content using said two biometric data inputs in parallel, serial, or interleaved processes to authenticate that a person using the electronic processing device is an authorized or recognized user. (Lecun: ¶61, i.e., authentication is based on combination of two or more biometrics modalities such as palm print, fingerprint, facial recognition)
 
Claim 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecun in view of Cohen in view of US 20130267204 A1 (hereinafter ‘Schultz’).

As regards claim 14, Lecun et al combination discloses the method of claim 5, wherein the step of receiving at least one biometric data input during display of the decrypted content comprises receiving image data from a camera of the electronic processing device and (Lecun: ¶61, i.e., authentication is based on combination of two or more biometrics modalities such as palm print, fingerprint, facial recognition). 
However, Lecun does not but in analogous art, Schultz (US 20130267204 A1) teaches: receiving audio data from a microphone of the electronic processing device and (Schultz: ¶18, ¶22, i.e., performing facial, facial features, and voice recognition concurrently for performing authentication)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lecun et al to include concurrently using multiple biometric modalities including facial and voice recognition as taught by Schultz with the motivation to perform user authentication (Schultz: ¶18, ¶22)  
Lecun et al combination further discloses: using said image data and said audio data in parallel, serial, or interleaved processes to authenticate that a person using the electronic processing device is an authorized or recognized user. (Lecun: ¶61, i.e., authentication is based on combination of two or more biometrics modalities such as palm print, fingerprint, facial recognition. See also Cohen: See also, Cohen: ¶36, ¶39-¶41. Schultz: ¶18, ¶22, i.e., performing facial, facial features, and voice recognition concurrently for performing authentication)

As regards claim 15, Lecun et al combination discloses the method of claim 14, wherein the step of receiving a message or invitation causes the data processing application to configure the microphone of the electronic processing device to capture audio data. (Lechun: Fig. 1, ¶23, ¶31-¶38, i.e., the remote system requests the device 100 to start capturing video (i.e., including image/audio) for authentication. See also, Schultz: ¶23-¶24)

As regards claim 16, Lecun et al combination discloses the method of claim 14, wherein the data processing application uses voice and/or speech recognition software to authenticate the voice of an authorized or recognized user and wherein, if either the voice of an authorized or recognized user is not authenticated or the image data is not authenticated, the data processing application causes one of: (i) halting display of the decrypted content; and (ii) blurring the screen. (Cohen: ¶26, i.e., the continuous protection component is configured to prevent/halt presentation of the content by closing the presentation of the content or by locking the content wherein, ¶28, the continuous protection component uses sensors for performing its function, wherein, ¶30-¶32, face detection, heart-beat monitoring is performed for authentication and authorization; ¶37-¶41, i.e., database of images of people authorized to access the content and the facial recognition technology used to detect a user. Schultz: ¶18, ¶22, ¶41.)

As regards claim 17, Lecun et al combination discloses the method of claim 14, wherein authentication of the image data comprises detecting facial movement of the authorized or recognized user to determine that the authorized or recognized user is a live user. (Schultz: ¶18, ¶22, ¶40-¶41)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lecun et al to include concurrently using multiple biometric modalities including facial and voice recognition as taught by Schultz with the motivation to perform user authentication (Schultz: ¶18, ¶22)  

As regards claim 18, Lecun et al combination discloses the method of claim 17, wherein the facial movement being detected comprises mouth movement of the authorized or recognized user. (Schultz: ¶18, ¶22-¶25, ¶40-¶41, ¶89)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lecun et al to include concurrently using multiple biometric modalities including facial and voice recognition as taught by Schultz with the motivation to perform user authentication (Schultz: ¶18, ¶22)

As regards claim 19, Lecun et al combination discloses the method of claim 18, further comprising determining a degree, amount or measure of synchronization between said detected mouth movement of the authorized or recognized user and recognized speech of authorized or recognized user and, based on said determined degree, amount or measure of synchronization (Schultz: ¶18, ¶22, ¶40-¶41, ¶89, i.e., mouth movement in conjunction with the audio for authentication)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lecun et al to include concurrently using multiple biometric modalities including facial and voice recognition as taught by Schultz with the motivation to perform user authentication (Schultz: ¶18, ¶22)  
Lecun et al combination further discloses: causing one of: (i) halting display of the decrypted content; and (ii) blurring the screen. (Lechun: Fig. 1, ¶23, ¶31-¶38. See also, Cohen: ¶26, ¶31-¶32, Fig 4C and ¶41)

Claim 13 recites similar subject matter as recited in claim 19 and is rejected based on the aforementioned rationale discussed in the rejection.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecun in view of Schultz.

As regards claim 23, Lecun discloses the computer implemented method of receiving content at an electronic processing device, said electronic processing device having a data processing application configured to perform the steps of: receiving two biometric data inputs of different types or media from respective sensors of said electronic processing device; (Lecun: ¶61, i.e., authentication is based on combination of two or more biometrics modalities such as palm print, fingerprint, facial recognition)
 However, Lecun does not but in analogous art, Schultz teaches: determining a degree, amount or measure of synchronization between said two biometric data inputs of different types or media; and, based on said determined degree, amount or measure of synchronization (Schultz: ¶18, ¶22, ¶40-¶41, ¶89, i.e., mouth movement in conjunction with the audio for authentication)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lecun et al to include concurrently using multiple biometric modalities including facial and voice recognition as taught by Schultz with the motivation to perform user authentication (Schultz: ¶18, ¶22)  
 Lecun et al combination further discloses: causing one of: (i) not displaying received content on a screen of the electronic processing device; (ii) halting display of the content on said screen; and (iii) blurring the screen. (Lechun: Fig. 1, ¶23, ¶31-¶38.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432